





LOAN AGREEMENT




This Loan Agreement is made and entered into effective this 14th day of March,
2018, by and between SOUTHSIDE BANK (“Lender”), whose mailing address is P. O.
Box 1079, Tyler, Texas 75710, and HARTMAN RICHARDSON TECH CENTER, LLC, a Texas
limited liability company (“Borrower”), whose mailing address is 2909 Hillcroft,
Suite 420, Houston, Texas 77057.




WHEREAS, Lender desires to lend to Borrower, and Borrower desires to borrow from
Lender, the principal sum of up to the maximum amount of THREE MILLION FIVE
HUNDRED SEVENTY THOUSAND US DOLLARS ($3,570,000.00) on the terms and conditions
set forth in this Agreement and the other Loan Documents (hereinafter defined).




NOW, THEREFORE, for and in consideration of the premises, Lender and Borrower
hereby covenant and agree as follows:




.

THE LOAN.   The loan made the subject of this Agreement (the “Loan”) is a
non-revolving term loan evidenced by Borrower’s Promissory Note of even date
herewith payable to the order of Lender in the principal face amount of
$3,570,000.00, with interest and principal payable as provided therein, and any
renewals, extensions and modifications thereof (the “Promissory Note”).  All
proceeds of the Loan shall be used by Borrower for the following purposes, and
for no other purpose, without the prior written consent of Lender:




a.

The initial advance of the Loan shall be used to pay a portion of the purchase
price of the Property, and shall be in the amount equal to the lesser of (i)
$2,520,000.00, or (ii) one-half of the purchase price payable by Borrower to
purchase the Property, or (iii) fifty percent (50%) of the fair market value of
the Property as determined by a current independent professional appraisal (paid
for by Borrower) ordered and approved by Lender (the “Initial Advance”); and  




b.

Within 30 days after Lender receives a written request (in form and substance
satisfactory to Lender) by Borrower, and subject to the conditions to advances
set forth in Section 4 of this Agreement, additional advances of the Loan (the
“Future Advances”) shall be made to Borrower to reimburse Borrower for actual
costs incurred and paid by Borrower to make tenant finish-out improvements to
the Property required by Borrower under the terms of Leases (“TI”); for leasing
commissions incurred and paid by Borrower for Leases signed by Borrower (LC);
and for capital improvement to the Property (“CI”), provided, however, Future
Advances shall be subject to the following limitations:








{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







(i)

the total of all Future Advances shall not exceed $1,050,000.00 in the
aggregate;

(ii)

the total of all Future Advances for TI and LC shall not exceed $650,000.00 in
the aggregate;

(iii)

the total of all Future Advances for CI shall not exceed $400,000.00 in the
aggregate;

(iv)

with respect to Leases for new Tenants, each Future Advance for TI and LC shall
not exceed the actual cost of the TI, or the amount of the LC payable by
Borrower, as applicable; and

(v)

with respect to renewal Leases for existing Tenants, each Future Advance for TI
and LC shall not exceed 25% of the actual cost of TI, or 25% of the actual LC
payable by Borrower, as applicable.    




.

FEES.   Borrower shall pay to Lender a loan commitment fee in the amount of
$17,850.00.  The said fee shall be due and payable to Lender upon execution of
this Agreement by Borrower and Lender.     




.

DEFINITIONS.  For purposes of this Agreement, the following terms shall have the
following meanings unless the context clearly otherwise requires:




“Agreement” shall mean this Loan Agreement as hereafter renewed, extended,
restated, amended or supplemented from time to time.




“Applicable Law” shall mean the laws of the State of Texas in effect from time
to time and applicable to the transactions between Lender and Borrower pursuant
to this Agreement and the other Loan Documents, and to the extent providing for
a higher lawful rate of interest, applicable federal laws of the United States
of America.  




“Capital Reserve Account” shall mean a deposit account, pursuant to Section 8(o)
of this Agreement, maintained by Borrower with Lender for the sole purpose of
paying the costs and expenses of making (i) capital improvements to the
Property, and (ii) repairs to the Property that are recommended in the Property
Condition Report dated December 20, 2017 prepared by AEI Consultants (the
“PCR”).




“Collateral” shall have the meaning ascribed to such term in Section 6 of this
Agreement.




“Debt Service” shall mean, for any Period, the sum of all installments of
principal and interest that would be payable during such Period based on a
25-year amortization, calculated based on the outstanding principal balance of
the Loan (as of the end of such Period); and calculated based on the greater of
(i) the applicable interest rate under the Promissory Note, (ii) the 10-year
U.S. Treasury rate, plus 2.75%, or (iii) 6.0% per annum.




“Debt Service Coverage Ratio” for each twelve month period ending on June 30 and
December 31, respectively, of each calendar year (each such twelve month period
is herein referred to as the “Period”) shall mean the ratio of: (i) Net
Operating Income for the Period to (ii) Debt Service for the Period.  The said
ratio shall be calculated in accordance





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







with generally accepted accounting principles consistently applied, based on the
Period for which the ratio is calculated and tested.




“Deed of Trust” shall mean the Deed of Trust, Security Agreement and Assignment
of Rents, covering the Property, for the benefit of Lender, securing payment of
the Loan, and any renewals, extensions, modifications or restatements of the
said Deed of Trust, Security Agreement and Assignment of Rents.

  

“Default” shall have the meaning ascribed to such term in Section 10 of this
Agreement.




“Effective Gross Revenue” shall mean, for any Period, the sum of all current
rents, revenues and other income received during such Period from the leasing
and operation of the Property, minus any rents and other income received from
any Tenant whose rents are more than 90 days past due at the end of the Period.




“Embargoed Person” shall mean (i) any person, entity, country, government or
governmental agency or entity thereof that is or becomes subject to trade
restrictions , embargo, or economic sanction pursuant to applicable United
States law, regulation or Executive Order, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder; and (ii) any person identified on the
Specially Designated Nationals and Blocked Persons List or Consolidated
Sanctions List maintained by OFAC (as hereinafter defined) and/or on any other
similar list maintained by OFAC.




“Governmental Authority” means any and all courts, boards, agencies,
commissions, offices or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence that have authority over the
Borrower and/or the Property.




“Guarantor” means Hartman vREIT XXI, Inc., a Maryland corporation.




“Guaranty Agreement” means the Guaranty Agreement of even date herewith,
executed by Guarantor for the benefit of Lender, as hereafter modified, amended,
restated or replaced.




“Lease Agreements” and “Leases” means all leases, licenses, concessions, rental
agreements or other agreements (written or oral, now or hereafter in effect)
that grant a possessory interest in and to, or the right to use, all or any part
of the Property.




“Legal Requirements” means (a) any and all present and future judicial
decisions, statutes, rulings, rules, regulations, permits, certificates or
ordinances of any Governmental Authority in any way applicable to Borrower or
the Property including, without implied limitation, those applicable to (i) the
ownership, use, occupancy, zoning, possession, operation, maintenance,
alteration, repair or reconstruction of the Property, (ii) the accessibility of
the Property to handicapped persons (including, without implied





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







limitation, the Americans with Disabilities Act), and (iii) the effect of the
Property or its operation on the environment (including, without implied
limitation, the rules and regulations of the federal government’s Environmental
Protection Agency, and the Comprehensive Environmental Response, Compensation
and Liability Act of 1980), and (b) to the extent applicable, the Interstate
Land Sales Full Disclosure Act, 15 U.S.C. §1701 et. seq.




“Loan” shall mean the loan described in Section 1 of this Agreement.




“Loan Documents” shall mean this Agreement; the Promissory Note; the Deed of
Trust; the Guaranty Agreement; all other agreements, documents or instruments
described, or referred to, in this Agreement or delivered to Lender by Borrower
in connection with the Loan; and all renewals, extensions or restatements of, or
amendments or supplements to, any of the foregoing.




“Maximum Rate” shall mean the maximum non-usurious rate of interest that the
Lender may lawfully charge Borrower on the Loan under Applicable Law.




“Net Operating Income” shall mean, for any Period, the sum of Effective Gross
Revenue for such Period, minus Operating Expenses for such Period.  




“OFAC” shall mean the Office of Foreign Assets Control, United States Department
of the Treasury.




“Operating Expenses” shall mean, for any Period, the sum of all costs and
expenses incurred in owning, managing, leasing and operating the Property during
such Period, including, without limitation, utilities, administration, cleaning,
landscaping, security, repairs and maintenance, management fees, insurance
premiums and property taxes, but excluding capital expenditures, tenant
improvement allowances, leasing commissions, debt service and non-cash expenses
(e.g. depreciation and amortization).




“Potential Default” shall mean the existence or occurrence of any fact,
circumstance or event which, with the giving of notice and/or the passing of
time, would reasonably be expected to result in a Default.




“Promissory Note” and “Note” shall mean the Promissory Note as defined in
Section 1 of this Agreement.




“Property” shall mean 5.972 acres of land described on Exhibit “A” attached
hereto, and all appurtenant easements, and the buildings and other improvements
located thereon.  The Property is located at 651-681 North Plano Road,
Richardson, Texas, and includes, without limitation, four one-story Class B
buildings (the “Buildings”).




“Property Tax Reserve Account” shall mean a deposit account maintained by
Borrower with Lender for the sole purpose of paying property taxes assessed
against the Property.








{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







“Tenants” shall mean tenants occupying the Buildings under Leases that are
unexpired and in effect.  




“TI and LC Reserve Account” shall mean a deposit account maintained by Borrower
with Lender for the sole purpose of paying for tenant improvements and leasing
commissions payable by Borrower under Leases.




.

CONDITIONS TO FUTURE ADVANCES.    Lender’s obligation to make the Future
Advances is subject to each of the following conditions:




a.

Borrower shall deliver to Lender a written request for funding of each Future
Advance, which request shall specify the desired amount of the Future Advance
(and the purpose of such advance) requested by Borrower; shall be in form and
substance reasonably satisfactory to Lender; must be received by Lender prior to
March 14, 2021; and shall be accompanied by such supporting documents and
certifications as may be reasonably required by Lender, including, without
limitation, invoices, lien waivers, a current rent roll for the Buildings and a
certificate of Borrower’s chief financial officer stating that no Default or
Potential Default exists;  




b.

Immediately after funding of each Future Advance, the unpaid outstanding
principal balance of the Loan shall not exceed sixty percent (60%) of the
as-stabilized value of the Property as determined by the most current
independent professional appraisal (paid for by Borrower) ordered and approved
by Lender; and




c.

Notwithstanding anything herein to the contrary, in no event shall Lender be
obligated to make any Future Advance, if, at the time the request for advance is
made by Borrower, or at any time thereafter prior to the funding of any Future
Advance, a Default exists or a Potential Default exists.




.

OPTION TO EXTEND MATURITY DATE.




(A)

First Extension.  If each of the following conditions is satisfied (to the
reasonable satisfaction of Lender), then, Borrower may, at Borrower’s option,
elect to extend the Final Maturity Date (as defined in the Promissory Note from
March 14, 2021 (the “Original Maturity Date”) to March 14, 2022 (the “First
Extended Maturity Date”):




a.

As of the Original Maturity Date, there shall exist no Default or Potential
Default;




b.

As of the Original Maturity Date, there shall exist no material adverse change
with respect to any of the Collateral or with respect to the financial condition
of Borrower or Guarantor;




c.

Borrower shall give Lender written notice of Borrower’s election to extend the
Original Maturity Date at least 30 days prior to the Original Maturity Date,
which notice shall include a certification by Borrower that no Default or
Potential





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







Default exists;




d.

Borrower shall pay to Lender an extension fee in an amount equal to 0.25% of the
unpaid balance of the Loan on the Original Maturity Date;




e.

Borrower shall execute and deliver, or cause to be executed and delivered, to
Lender such documents as Lender may request, including, without limitation,
estoppel certificates signed by the Tenants;




f.

Borrower shall pay, or reimburse Lender upon demand for, all costs, expenses,
fees and attorney fees incurred by Lender in connection with the extension of
the Original Maturity Date; and




g.

The unpaid principal balance of the Loan shall not exceed sixty percent (60%) of
the fair market value of the Property as determined by a new independent
professional appraisal (paid for by Borrower) ordered and approved by Lender.




If the Original Maturity Date is so extended, then, after the Original Maturity
Date, the Note shall be payable as follows: the unpaid balance of the Note
(unpaid principal and unpaid accrued interest as of the Original Maturity Date)
shall be due and payable in equal monthly installments of principal and interest
(the amount of such installments shall be calculated based on a 25-year
amortization and based on an interest rate of 5.0% per annum) payable on the
first day of each month, beginning on April 1, 2021 and continuing regularly
thereafter until the First Extended Maturity Date, when all unpaid accrued
interest and unpaid principal shall be due and payable in full.




(B)

Second Extension.  If the Original Maturity Date is extended as provided above,
and if each of the following conditions is satisfied (to the reasonable
satisfaction of Lender), then, Borrower may, at Borrower’s option, elect to
further extend the Final Maturity Date of the Note to March 14, 2023 (the
“Second Extended Maturity Date”):




a.

As of the First Extended Maturity Date, there shall exist no Default or
Potential Default;




b.

As of the First Extended Maturity Date, there shall exist no material adverse
change with respect to any of the Collateral or with respect to the financial
condition of Borrower or Guarantor;




c.

Borrower shall give Lender written notice of Borrower’s election to extend the
First Extended Maturity Date at least 30 days prior to the First Extended
Maturity Date, which notice shall include a certification by Borrower that no
Default or Potential Default exists;




d.

Borrower shall pay to Lender an extension fee in an amount equal to 0.25% of the
unpaid balance of the Loan on the First Extended Maturity Date;





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------










e.

Borrower shall execute and deliver, or cause to be executed and delivered, to
Lender such documents as Lender may request, including, without limitation,
estoppel certificates signed by the Tenants; and




f.

Borrower shall pay, or reimburse Lender upon demand for, all costs, expenses,
fees and attorney fees incurred by Lender in connection with the extension of
the First Extended Maturity Date.




If the First Extended Maturity Date is so extended, then, after the First
Extended Maturity Date, the Note shall be payable as follows: the unpaid balance
of the Note (unpaid principal and unpaid accrued interest as of the First
Extended Maturity Date) shall be due and payable in equal monthly installments
of principal and interest (the amount of such installments shall be calculated
based on a 25-year amortization and based on an interest rate of 5.0% per annum)
payable on the first day of each month, beginning on April 1, 2022 and
continuing regularly thereafter until the Second Extended Maturity Date, when
all unpaid accrued interest and unpaid principal shall be due and payable in
full.




.

SECURITY.  When collateral is pledged as security for the Loan (the
“Collateral”), Borrower shall grant, or cause to be granted, to Lender a first
lien in the Collateral and agrees to do, or cause to be done, all reasonable
things deemed necessary or appropriate by Lender to fully perfect the lien of
Lender in the Collateral.  The Collateral for the Loan includes all assets of
Borrower now owned or hereafter acquired, including, without limitation, the
Property and the other “Mortgaged Property” as described and defined in the Deed
of Trust; the Capital Reserve Account; the TI and LC Reserve Account; and the
Property Tax Reserve Account.




.

REPRESENTATIONS.




a.

Existence, Good Standing and Purpose of Borrower.  Borrower is a limited
liability company, duly organized under the laws of the State of Texas, and has
the power to own its property and to carry on its business in the State of
Texas.  Attached hereto as Schedule I is a true and correct organization chart
that accurately reflects the ownership of Borrower.  Borrower is, and shall
remain, a single purpose entity organized and operated for the sole purpose of
owning, operating, managing, leasing and otherwise dealing with the Property
(the “Purpose”).   




b.

Authority and Compliance.  Borrower has full power and authority to enter into
this Agreement, to make the borrowing hereunder, to execute and deliver the Loan
Documents and to incur the obligations provided for herein, all of which has
been duly authorized by all proper and necessary action.  No consent or approval
of any public authority is required as a condition to the validity of this
Agreement or the Loan Documents, and Borrower is in compliance, in all material
respects, with all Legal Requirements.








{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







c.

Binding Agreement.  This Agreement constitutes, and the other Loan Documents
when issued and delivered pursuant hereto for value received will constitute,
valid and legally binding obligations of Borrower enforceable in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditor’s rights generally.




d.

Litigation.  There are no proceedings pending or, to the knowledge of Borrower,
threatened before any court or administrative agency that will have a material
adverse effect on the financial condition of Borrower or the operation of the
Property.




e.

No Conflicting Agreements.  There are no provisions of the governing documents
of Borrower (and no provisions of any existing agreement, mortgage, indenture or
contract binding on Borrower or affecting its property) which would conflict, in
any material respect, with or in any way prevent the execution, delivery or
carrying out of the terms of this Agreement or the other Loan Documents.




f.

Ownership of Assets.  The Property is owned by Borrower free of liens and
security interests, except for liens and security interests granted to Lender,
the inchoate lien for property taxes that are not delinquent and the Permitted
Encumbrances (as defined in the Deed of Trust).  The Buildings are, in the
aggregate, at least 73.54% Tenant occupied, as of February 1, 2018, and are in
good condition and repair, except for repairs recommended in the PCR.




g.

Taxes.   All income taxes and other taxes due and payable by Borrower through
the date of this Agreement have been paid prior to becoming delinquent.




h.

Financial Statements.  The books and records of Borrower properly reflect its
financial condition in all material respects as of the date(s) thereof, and
there has been no material adverse change in Borrower’s financial condition as
represented in any financial statements of the Borrower delivered to Lender
prior to the date of this Agreement.




i.

Place of Business.  The principal office of the Borrower is located at 2909
Hillcroft, Suite 420, Houston, Texas 77057.




j.

Rent Roll.   Attached hereto as Exhibit “B” is a true and complete (in all
material respects) rent roll identifying all Tenants occupying the Property on
the date of this Agreement.  With respect to each such tenant, except as set
forth in any tenant estoppel certificate delivered to Lender prior to the date
of this Agreement, to Borrower’s knowledge (i) Borrower has delivered, or made
available, to Lender a true, correct and complete (in all material respects)
copy of the applicable lease agreement and all amendments; (ii) its lease
agreement is currently in force and effect and the current term of the lease
ends on the date stated on the rent roll; (iii) except as indicated on the rent
roll, the Tenant is paying rent monthly in the amount stated on the rent roll,
and is not delinquent in the payment of rent; and (iv) the landlord is not in
default under the applicable lease agreement and, except as indicated on the
rent roll, Borrower is not aware of any default by the landlord or any Tenant.





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------










k.

ERISA and Prohibited Transaction Taxes.  (i) Borrower is not and will not be (A)
an “employee benefit plan”, as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); or (B) a “plan”
within the meaning of Section 4975 of the Code; (ii) the assets of Borrower do
not and will not constitute “plan assets” within the meaning of the United
States Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii)
Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA; (iv) transactions by or with Borrower are not and will
not be subject to state statutes applicable to Borrower regulating investments
of fiduciaries with respect to governmental plans; and (v) Borrower shall not
engage in any transaction which would cause any obligation, or action taken or
to be taken, hereunder (or the exercise by Lender of any of its rights under
this Agreement, the Promissory Note or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code.  Borrower further agrees to
deliver to Lender such reasonable certifications or other evidence of compliance
with the provisions of this Section as Lender may from time to time reasonably
request.




l.

OFAC.  




i.

Borrower has complied and will continue to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect;




ii.

None of (i) the Borrower, (ii) any person or entity having a twenty percent
(20%) or greater economic interest in the Borrower, or (iii) any person or
entity otherwise controlling the Borrower, is or will become an Embargoed
Person;




iii.

Borrower will not use the proceeds of the Loan to finance or otherwise
facilitate, directly or indirectly, any transaction or dealing with an Embargoed
Person;




iv.

Borrower’s profits are not and will not be predominantly derived from dealings
with Embargoed Persons, including but not limited to activities in countries
subject to United States embargoes administered by OFAC; and




v.

Borrower has made and will make appropriate inquiries, including inquiries about
persons and entities having an ownership interest in the Borrower, to ensure the
foregoing representations and warranties remain true and correct at all times.




The foregoing representations shall not apply to the extent that any such
person’s or entity’s ownership interest in Borrower is held solely through a
U.S. Publicly-Traded Entity and is less than twenty percent (20%).








{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







.

AFFIRMATIVE COVENANTS.  Until payment in full of the Loan and
payment/performance of all other obligations of Borrower to Lender, whether now
existing or hereafter arising:




a.

Financial Covenants. Borrower shall maintain a Debt Service Coverage Ratio of
not less than 1.25 to 1.00.  The said ratio shall be calculated and tested
semi-annually (as of June 30 and December 31 of each calendar year) on a
trailing twelve month basis for the Period, beginning on June 30, 2019.  




In the event that Borrower fails to maintain the required Debt Service Coverage
Ratio for any Period, such failure will constitute a Default, unless, within 30
days after Lender’s written notice to Borrower that Borrower has failed to
maintain the required Debt Service Coverage Ratio, Borrower makes a payment to
Lender to reduce the principal balance of the Loan to an amount that will result
in a Debt Service Coverage Ratio of not less than 1.25 to 1.00 for the
applicable Period, as re-calculated and re-determined by Lender; provided,
notwithstanding anything herein or in the other Loan Documents to the contrary,
the foregoing notice and cure provision shall apply only to the first failure of
Borrower to maintain the required Debt Service Coverage Ratio, and thereafter,
Borrower shall have no notice or cure rights with respect to any failure of
Borrower to maintain the required Debt Service Coverage Ratio for any Period.




b.

Financial Statements and Reporting.  Borrower shall maintain a system of
accounting reasonably satisfactory to Lender and in accordance with generally
accepted accounting principles consistently applied, and will permit Lender’s
officers or authorized representatives to visit and inspect its books of account
and other records upon reasonable advance notice at such reasonable times and as
often as Lender may desire (but not more frequently than once per calendar year
in the absence of a Default), and if a Default then exists or is reasonably
expected to occur, Borrower will pay the reasonable fees and disbursements of
any accountants or other agents of Lender selected by Lender for the foregoing
purposes.  The books and records of Borrower will be located at Borrower’s
office in Harris County, Texas.  Borrower shall:




i.

Furnish to Lender unaudited internally-prepared quarter-annual financial
statements for Borrower (to include a balance sheet, income statement, statement
of cash flows and if there have been changes in the organizational chart last
provided by Borrower to Lender, then also a current version of the
organizational chart), within 30 days after the end of each calendar quarter,
beginning with the quarter ending on June 30, 2018.




ii.

Furnish to Lender a quarterly rent roll (substantially in the form attached
hereto as Exhibit “B”) for the Property, within 30 days after the end of each
calendar quarter, beginning with the quarter ending on June 30, 2018; and,
except as disclosed in the rent roll, Borrower shall be deemed to have made each
of the representations set forth in Section 7(j) with respect to each such rent
roll.








{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







iii.

Furnish to Lender, with each second-quarter financial statement and each
fourth-quarter financial statement, a certificate of compliance, signed by an
executive officer of Borrower, certifying compliance, in all material respects,
with all covenants, terms and provisions of this Agreement (or specifically
identifying any non-compliance). The certificate of compliance shall
specifically include, without limitation, a detailed calculation of the Debt
Service Coverage Ratio for the applicable Period.




iv.

Furnish to Lender copies of annual federal income tax returns filed by Borrower,
within 30 days after filing.




v.

Furnish to Lender true and complete copies of the following documents within 45
days after execution: all new Leases, and all agreements that extend, amend,
modify or terminate any existing Lease Agreements.  




vi.

Furnish to Lender such other reasonable information and reports concerning the
financial condition of Borrower, or concerning the condition, operation or
management of the Property, as Lender may reasonably request, within 30 days
after receipt of a written request from Lender, including without limitation,
upon request by Lender, Borrower shall use commercially reasonable efforts to
obtain tenant estoppel certificates (but not more often than once per calendar
year unless a Default has occurred and is continuing) and subordination,
non-disturbance and attornment agreements from Tenants in the form required
under their respective Lease Agreements, or substantially in the form attached
hereto as Exhibit “D”, with such changes thereto as may be reasonably acceptable
to Lender.




The above-referenced certificates of compliance shall be in the form attached
hereto as Exhibit “E”, and each of the other above-referenced financial
statements, reports and certificates shall contain such information as may be
reasonably required by Lender and shall be in form and substance reasonably
satisfactory to Lender.  




c.

Insurance.  Borrower shall maintain in effect at all times insurance coverage
and limits not less than those reflected on the certificate of insurance
attached hereto as Exhibit “C”. Borrower shall deliver to Lender reasonably
satisfactory evidence of such insurance upon request by Lender from time to
time.  With respect to commercial liability insurance policies, Lender shall be
named as additional insured, and with respect to property insurance policies,
Lender shall be named as mortgagee and loss payee.




d.

Existence, Compliance and Purpose.  Borrower shall maintain its existence as a
Texas limited liability company in good standing (i.e. active account status) in
the State of Texas.  Borrower shall comply, in all material respects, with all
Legal Requirements.  Borrower shall remain a single purpose entity as
represented in Section 7(a) of this Agreement.  No amendments shall be made to
Borrower’s Certificate of Formation without the prior written consent of Lender.





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------










e.

Adverse Conditions or Events.  Borrower shall promptly advise Lender in writing
of any condition, event or act which comes to the attention of Borrower that
would be reasonably expected to materially and adversely affect Borrower’s
financial condition or Lender’s rights in or to the Collateral or under this
Agreement or the other Loan Documents, and of any litigation filed against
Borrower or the Property.




f.

Taxes.  Borrower shall pay all applicable taxes prior to delinquency.  Provided,
however, with respect to taxes assessed against the Property, or any part
thereof, Borrower may in good faith, by appropriate proceedings, contest the
validity, applicability, or amount of any asserted tax or assessment, and
pending such contest, Borrower shall not be deemed in default hereunder if:  (i)
Borrower complies with all laws and procedures applicable to any such contest,
(ii) Borrower pays to Lender promptly after written demand therefor all
reasonable costs and expenses incurred by Lender in connection with such
contest, and (iii) Borrower promptly causes to be paid any amount adjudged by a
court of competent jurisdiction to be due, with all costs, penalties and
interest thereon, promptly after such judgment becomes final; provided, however,
that in any event each such contest will be concluded and the tax, assessment,
penalties, interest and costs will be paid at least ten days prior to the date
any writ or order is issued under which the Property may be sold.




g.

Operation.  Borrower shall cause the Property to be operated in a commercially
reasonable manner, consistent with comparable Class B properties in the
submarket in which the Property is located, and keep the Property in good order,
repair, condition and appearance (ordinary wear and tear and damage caused by
casualty and condemnation excepted), causing all necessary structural and
non-structural repairs, renewals, replacements, additions and improvements to be
promptly made, and will not commit physical waste of the Property.  Borrower
shall promptly replace all worn-out or obsolete fixtures or personal property
owned by Borrower in the Property necessary for the continued operations of the
Property with fixtures or personal property comparable to the replaced fixtures
or personal property when new.  Borrower shall not use, maintain, operate or
occupy, or knowingly allow the use, maintenance, operation or occupancy of, any
portion of the Property for any purpose which violates any Legal Requirement, or
in any manner which would reasonably be expected to be dangerous (unless
safeguarded as required by law) or which would reasonably be expected to
constitute a public or private nuisance or which would reasonably be expected to
make void, voidable or cancelable or materially increase the premium of any
insurance then in force with respect thereto.  




h.

Payment of Property Costs.  Borrower shall promptly pay, or cause to be paid,
when due all bills, invoices and claims, whether for labor, materials or
otherwise which are submitted or made in connection with the construction,
repair or maintenance of the Property; provided, however, Borrower shall have
the right to diligently contest in good faith by appropriate proceedings any
bill, invoice or claim, provided that Borrower causes any related judgment or
lien filed against title to the Property or any





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







portion thereof to be bonded around or released on or before the date that is at
least 20 days prior to the time any such judgment or lien could be foreclosed.




i.

Estoppel Certificate.  Borrower shall at any time and from time to time (but not
more frequently than once per calendar year in the absence of a Default) furnish
promptly upon written request by Lender a written statement in such form as may
be reasonably required by Lender stating that the Loan Documents are valid and
binding obligations of Borrower, enforceable against Borrower in accordance with
their terms, the unpaid principal balance of the Promissory Note, the date to
which interest on the Promissory Note is paid, that the Loan Documents have not
been released, subordinated or modified, and that (to Borrower’s knowledge)
there are no offsets or defenses against the enforcement of the Loan Documents,
or if any of the foregoing statements are untrue, specifying the reasons
therefor.




j.

General Covenant.  Borrower shall make, execute or endorse, acknowledge and
deliver or file or cause the same to be done, all such vouchers, invoices,
notices, certifications and additional agreements, undertakings, conveyances,
deeds of trust, mortgages, assignments, financing statements or other
assurances, and take any and all such other action as Lender may from time to
time reasonably determine to be necessary or appropriate in connection with this
Agreement or any of the other Loan Documents (i) to cure any defects in the
creation of the Loan Documents, or (ii) to evidence further or more fully
describe, perfect or realize on the collateral intended as security, or (iii) to
correct any omissions in the Loan Documents, or (iv) to state more fully the
security for the Loan, or (v) to perfect, continue, protect or preserve liens
and security interests pursuant to any of the Loan Documents, or (vi) for better
assuring and confirming unto Lender all or any part of the security for the
Loan.




k.

Accounts.   Borrower hereby grants to Lender a lien on and security interest in
all of Borrower’s rights, title and interest in and to any and all deposit
accounts of Borrower held by Lender including, without limitation, the Capital
Reserve Account, the TI and LC Reserve Account, and the Property Tax Reserve
Account.




l.

Perfection of Liens and Security Interests.  Borrower hereby authorizes Lender
to file in the applicable public records the Deed of Trust and all financing
statements, financing statement amendments and continuation statements as Lender
may deem necessary or appropriate in order to perfect its liens and security
interests in the Collateral and to maintain the priority of such liens and
security interests as first and superior liens.




m.

Asset Based Lending Examination/Field Audit.  Subject to the rights of Tenants,
Borrower shall, following reasonable prior notice from Lender, permit Lender,
its representatives and agents, to inspect, examine and appraise the Collateral,
as well as the books and records pertaining thereto, and to enter upon the
premises where the Collateral and books and records are maintained for the
purpose of conducting such inspections and examinations, all during normal
business hours (but not more frequently than once per calendar year in the
absence of a Default).  If at the time of the subject inspection, examination or
appraisal (as applicable) Borrower is in Default





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







or a default is reasonably expected to occur, then Borrower shall pay all
reasonable fees, costs and expenses incurred by Lender in connection with such
inspections, examinations and appraisals.




n.

Lease Agreements.  Borrower shall timely perform all obligations of the
landlord/lessor under the Lease Agreements when due; and if any Tenant notifies
Borrower that it does not intend to renew or extend its Lease beyond the end of
the Lease term, or that it intends to vacate all or any portion of its leased
premises prior to the end of the Lease term, Borrower shall notify Lender in
writing within 30 days.




o.

Capital Reserve Account.  If the Original Maturity Date is extended as provided
in Section 5(A), then, after the Original Maturity Date, Borrower shall deposit
the sum of $8,055.00 each month in the Capital Reserve Account until the balance
of the Capital Reserve Account is at least $96,660.00; and thereafter, if at any
time the balance of the Capital Reserve Account falls below $96,660.00, then the
said monthly deposits shall resume and shall be required for each and every
month when the balance of the Capital Reserve Account is less than $96,660.00.




p.

(Intentionally Omitted)




q.

Declaration.  Borrower shall comply with all provisions of any declaration of
easements, covenants and restrictions (or similar documents) that are applicable
to Borrower and/or the Property or any part thereof.




r.

Change in Ownership.  In the event of any change in ownership of Borrower,
Borrower shall promptly notify Lender in writing, and shall (i) remake the
representations contained herein relating to OFAC, ERISA and any other matters
requested by Lender, (ii) continue to comply with the covenants contained herein
relating to OFAC and ERISA matters, and (iii) deliver to Lender a certificate of
compliance containing such updated representations as to OFAC and ERISA
effective as of the date of the consummation of the change in ownership.




s.

Property Tax Reserve Account.  Borrower shall deposit the sum of $9,440.00 each
month in the Property Tax Reserve Account; provided, however, the amount of the
required monthly deposits may be increased from time to time by Lender to
reflect any increases in the amount of the property taxes assessed against the
Property.  Lender shall give Borrower at least ten days written notice of any
such increases.




t.

TI and LC Reserve Account.  Any termination fees or other payments made to
Borrower as compensation for the early termination of any Lease shall be
deposited in the TI and LC Reserve Account.




.

NEGATIVE COVENANTS.  So long as Borrower may borrow hereunder and until payment
in full of the Loan and payment/performance of all other obligations of Borrower
to Lender, whether now existing or hereafter arising:








{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







a.

Transfer of Assets.   Borrower shall not sell or otherwise transfer title to the
Property, or any interest therein, nor shall Borrower sell, assign or otherwise
dispose of or transfer any other assets of Borrower, except in the normal course
of the business of owning, operating and leasing the Property.  Borrower shall
not (y) enter into any merger or consolidation, or authorize, cause, consent to,
or permit any transfer of an ownership interest in Borrower, unless, after such
merger, consolidation or transfer, Borrower (or the merged or consolidated
entity) is controlled by Hartman Income REIT Management, Inc.; or (z) form or
acquire any subsidiary.  




b.

Liens.  Borrower shall not hereafter grant, suffer or permit liens on or
security interests in the Collateral or fail to promptly pay all lawful claims,
whether for labor, materials or otherwise and any such claim remains unpaid,
un-stayed on appeal, un-discharged, not bonded or not otherwise released or
dismissed for a period of 30 days or more.




c.

Borrowings.  Borrower shall not, without the prior written consent of Lender,
borrow any money (direct, contingent or otherwise), except for the Loan and
unsecured trade payables incurred in the ordinary course of business.




d.

Investments.  Borrower shall not make any investments, except for insured bank
certificates of deposit, US Government obligations and “sweep repos” purchased
in the ordinary course of Borrower’s cash management program.  




e.

Extensions of Credit.  Borrower shall not make any loan or advance to any owner
or employee of Borrower, or to any other person or entity other than a Tenant in
connection with a tenant improvement allowance that is provided for in a Lease
Agreement.  




f.

Character of Business.  Borrower shall not engage in any type of business,
investment or activity that is not directly related to the Purpose.




g.

Violate Other Covenants.  Borrower shall not violate, or fail to comply with,
any covenants or agreements regarding other debt or obligations of Borrower that
will or would, with the passage of time or upon demand, cause the maturity of
any other debt or obligation of Borrower to be accelerated, or that would
reasonably be expected to materially and adversely affect Borrower’s ability to
perform its obligations under the Loan Documents.




h.

Distributions.  During the existence of a Default, Borrower shall not declare or
make any distributions to the owners of Borrower, or apply any of its property
or assets to the purchase, redemption or other retirement of any ownership
interests in Borrower or in any way amend its capital structure.




i.

Capital Reserve Account.  Borrower shall not use, or permit the use of, funds on
deposit in the Capital Reserve Account for any purpose, except for the purposes
specified in the definition of Capital Reserve Account as set forth in Section 3
of this Agreement, and





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







shall not make any withdrawals or disbursement from the said account at any time
when a Default exists or a Potential Default exists.




j.

Lease Agreements.   Borrower shall not hereafter enter into, modify or terminate
any Lease Agreement except in the ordinary course of business.  As a condition
to making any Lease Agreement in excess of 7,500 rentable square feet of space,
Borrower shall (i) require the Tenant to execute and deliver to Lender a
subordination, non-disturbance and attornment agreement substantially in the
form attached to as Exhibit “D” with such changes as may be reasonably
acceptable to Lender or such other form as reasonably acceptable to Lender; and
(ii) obtain Lender’s prior written approval of the proposed Lease Agreement,
which approval shall not be unreasonably withheld if the lease terms reflect
market terms and the tenant is creditworthy in the judgment of Lender.  Borrower
will not agree to early termination of any Lease Agreement without Lender’s
prior written approval, which approval shall not be unreasonably withheld or
denied.




k.

Zoning, Drilling, Condominium.  Borrower shall not initiate or permit any zoning
reclassification of the Property or seek any variance under existing zoning
ordinances applicable to the Property or use or permit the use of the Property
in such a manner which would result in such use becoming a nonconforming use
(other than legal nonconforming) under applicable zoning ordinances or other
laws; provided that Borrower may pursue and obtain renewals, extensions or
replacements of existing rights appurtenant to the Property that may be provided
by ordinance.  Borrower shall not cause or authorize any drilling or exploration
for, or extraction, removal or production of, minerals from the surface or
subsurface of the Property.  Borrower shall not operate the Property, or
authorize the Property to be operated, as a cooperative or condominium building
or buildings in which the tenants or occupants participate in the ownership,
control or management of the Property or any part thereof, as tenant
stockholders or in a similar manner.  




l.

Property Tax Reserve Account.  Borrower shall not use, or permit the use of,
funds on deposit in the Property Tax Reserve Account for any purpose, except for
the purposes specified in the definition of Property Tax Reserve Account as set
forth in Section 3 of this Agreement, and shall not make any withdrawals or
disbursement from the said account at any time when a Default exists or a
Potential Default exists.




m.

TI and LC Reserve Account.  Borrower shall not use, or permit the use of, funds
on deposit in the TI and LC Reserve Account for any purpose, except for the
purposes specified in the definition of TI and LC Reserve Account as set forth
in Section 3 of this Agreement, and shall not make any withdrawals or
disbursement from the said account at any time when a Default exists or a
Potential Default exists.

     

10.

EVENTS OF DEFAULT.  A default (“Default”) shall exist if any one or more of the
following shall occur:




a.

Payment Default.  Default shall be made in the payment of any installment of
principal or interest due on the Loan or any other obligation (whether now
existing or hereafter





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







incurred) of Borrower to Lender or any affiliate of Lender under the Loan
Documents when due and payable, whether at maturity or otherwise, and such
default is not cured within ten days after receipt of written notice specifying
such default and prior to the expiration of any applicable cure period; or




b.

Breach of Covenants.  Default shall be made in the performance of any other
term, covenant or agreement set forth in (i) this Agreement and such default is
not cured within the specified cure period, or if no cure period is otherwise
specified, then within 30 days after Borrower’s receipt of written notice
specifying such default (provided, however, the said 30 day period shall be
extended to 90 days if such default is of such a nature that it is not
susceptible of being cured within 30 days and if Borrower commences good faith
efforts to cure such default within 30 days and thereafter diligently pursues
such efforts); or (ii) any of the other Loan Documents and Borrower fails to
cure such default after receipt of written notice specifying such default and
prior to the expiration of any applicable cure period set forth in the Loan
Documents; or




c.

Representations and Warranties.  Any representation or warranty herein contained
or in any financial statement, certificate, report or opinion submitted by
Borrower to Lender in connection with the Loan or pursuant to the requirements
of this Agreement shall prove to have been incorrect or misleading in any
material respect when made, and to the extent that such matter is susceptible of
cure, the subject matter has not been cured within 30 days after Borrower’s
receipt of written notice specifying such default (provided, however, the said
30 day period shall be extended to 90 days if such default is of such a nature
that it is not susceptible of being cured within 30 days and if Borrower
commences good faith efforts to cure such default within 30 days and thereafter
diligently pursues such efforts); or




d.

Judgment, Attachment or Levy.  Subject to Borrower’s right to contest same
pursuant to Section 8(h), any judgment against Borrower, or any attachment or
other levy against the Property or any other property of Borrower, with respect
to a claim remains unpaid, un-stayed on appeal, un-discharged, not bonded or not
dismissed for a period of 30 days, in any case which would reasonably be
expected to materially and adversely affect Borrower’s ability to perform its
obligations under the Loan Documents; or




e.

Change in Ownership of Borrower.  There shall occur a change in the ownership of
Borrower as shown on Schedule I, or in the control of Borrower; or




f.

Management.  Hartman Income REIT Management, Inc., or another reputable
professional property leasing and management company approved in writing by
Lender, shall cease to be the property manager for the Property, and such
Default is not cured within 15 days after Borrower’s receipt of notice of such
Default from Lender; or




g.

Bankruptcy, Etc.   (i) Any of the following are true with respect to Borrower or
Guarantor: Borrower or Guarantor makes a general assignment for the benefit of
creditors, admits in writing its inability to pay its debts generally as they
become due, files a petition in bankruptcy, is adjudicated insolvent or
bankrupt, petitions or applies to





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







any tribunal for any receiver or any trustee of Borrower  or Guarantor or any
substantial part of its property, commences any action relating to Borrower or
Guarantor under any reorganization, rearrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect, or if there is commenced against Borrower or Guarantor any
such action which is not dismissed within 90 days after filing, or Borrower or
Guarantor by any act indicates its consent to or approval of any trustee for
Borrower or Guarantor, or any substantial part of its property, or suffers any
such receivership or trustee to continue un-discharged within 90 days after
filing; or




h.

Default in Payment of Other Indebtedness.    Borrower shall default in the
payment of any other indebtedness of Borrower, whether now owing or hereafter
incurred, as and when such other indebtedness is due and payable, and Borrower
fails to cure such default after receipt of written notice specifying such
default and prior to the expiration of any applicable cure period, and such
default would reasonably be expected to materially and adversely affect
Borrower’s ability to perform its obligations under the Loan Documents.




11.

REMEDIES UPON DEFAULT.  




a.

Bankruptcy, Etc.  If a Default exists under Section 10(g) of this Agreement, the
commitment to extend credit hereunder shall automatically terminate and the
entire unpaid balance of the Loan and all other indebtedness of Borrower to
Lender (whether now existing or hereafter incurred) shall automatically become
due and payable without any action of any kind whatsoever.




b.

Other Defaults.  If any other Default exists, Lender may at its election, do any
one or more of the following:




.

If the maturity of the Loan and all other indebtedness of Borrower to Lender
(whether now existing or hereafter incurred) has not already been accelerated
under Section 11(a), declare the entire unpaid balance of the Promissory Note
and all other indebtedness of Borrower to Lender (whether now existing or
hereafter incurred), or any part thereof, immediately due and payable, whereupon
it shall be due and payable in full;




.

Terminate any commitments of Lender to extend credit to Borrower;




.

Reduce any claim to judgment;




.

To the extent permitted by law, exercise the right of offset or banker’s lien
against the interest of Borrower in and to every deposit, account and other
property of Borrower that is in the possession of Lender; or




.

Exercise any and all other legal or equitable rights afforded by the Loan
Documents, the laws of the State of Texas or any other applicable jurisdiction
as Lender shall deem appropriate, including, but not limited to,





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







the right to bring suit or other proceedings either for specific performance of
any covenant or condition contained in any of the Loan Documents or in aid of
the exercise of any right granted to Lender in any of the Loan Documents.




c.

Rights, Remedies and Recourses Cumulative.  All rights, remedies and recourses
afforded Lender in the Loan Documents or otherwise available at law or in
equity, including specifically, but without limitation, those granted by the
Uniform Commercial Code in effect (a) will be deemed cumulative and concurrent;
(b) may be pursued separately, successively or concurrently against Borrower or
anyone else obligated under any of the Loan Documents, or against the
Collateral, or against any one or more of them, at the sole discretion of
Lender; (c) may be exercised as often as the occasion therefor will arise, it
being understood by Borrower that the exercise, failure to exercise or election
not to exercise any of the same will in no event be construed as a waiver of
same or of any other right, remedy or recourse available to Lender; and (d) are
intended to be, and will be, nonexclusive.

12.

MISCELLANEOUS.




a.

Expenses.  All costs and expenses incurred in performing and complying with
Borrower’s covenants set forth in the Loan Documents will be borne solely by
Borrower.  Borrower shall promptly, upon written demand: (a) pay all reasonable
legal fees incurred by Lender in connection with the preparation, negotiation,
execution and administration of this Agreement and any and all other Loan
Documents contemplated hereby (including any amendments hereto or thereto or
consents, releases or waivers hereunder or thereunder); (b) pay all reasonable,
out-of-pocket expenses of Lender in connection with the disbursement of the Loan
and administration of this Agreement and the other Loan Documents; (c) reimburse
Lender, promptly upon written demand, for all amounts reasonably expended,
advanced or incurred by Lender to satisfy or enforce any obligation of Borrower
under this Agreement or any other Loan Documents that arise in connection with a
breach or Default by Borrower, which amounts will include all court costs,
reasonable attorneys’ fees (including, without limitation, for trial, appeal or
other proceedings), fees of auditors and accountants and investigation expenses
reasonably incurred by Lender in connection with any such matter; and (d) pay
any and all other reasonable costs and expenses required to satisfy any
provision of this Agreement, including, without limitation, documentary taxes
and recording, brokerage, escrow, closing costs, fees of attorneys, surveyors,
appraisers, accountants and inspectors, and title insurance premiums.




b.

No Waiver.   No delay by Lender in exercising any right shall operate as a
waiver thereof, nor shall any single or partial exercise by Lender of any right
preclude any other or future exercise thereof or the exercise of any other
right.  Any of the foregoing covenants and agreements may be waived by Lender,
but only in writing signed by Lender.  Borrower expressly waives presentment,
demand, protest, notice of intent to accelerate maturity, notice of acceleration
of maturity and all other





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







notices of any kind, except for any notices expressly required under the terms
of this Agreement of the other Loan Documents.




No notice to or demand on Borrower in any case shall, of itself, entitle
Borrower to any other or further notice or demand in similar or other
circumstances.  No delay or omission by Lender in exercising any power or right
hereunder shall impair any such right or power or be construed as a waiver
thereof or any acquiescence therein, nor shall any single or partial exercise of
any such power preclude other or further exercise thereof, or the exercise of
any other right or power thereafter.




c.

GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.  THE EXCLUSIVE VENUE FOR ANY DISPUTES BETWEEN THE PARTIES
RELATING TO THE LOAN, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS SHALL BE IN THE
STATE OR FEDERAL COURTS HAVING JURISDICTION AND SITTING IN THE CITY OF DALLAS,
DALLAS COUNTY, TEXAS, OR IN THE CITY OF TYLER, SMITH COUNTY, TEXAS.




d.

Amendment.  No modification, consent, amendment or waiver of any provision of
this Agreement, nor consent to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by Lender and Borrower,
and then shall be effective only in the specific instance and for the purpose
for which given.  This Agreement is binding upon Lender, Borrower and their
respective successors and assigns, and inures to the benefit of Lender, Borrower
and their respective successors and assigns.




e.

Conflicts.  The obligations, rights and remedies set forth in the Loan Documents
shall be cumulative.  In all regards, all terms and provisions of the Loan
Documents are intended to be read and integrated in a harmonious and consistent
manner.  In the event of any conflict or inconsistency between the terms and
provisions of this Agreement and any other of the Loan Documents, the terms and
provisions of this Agreement shall control.  Time is of the essence of this
Agreement.




f.

No Obligation to Renew Loan.  Notwithstanding anything herein or in any of the
other Loan Documents to the contrary, Lender shall have no obligation to renew
the Loan or to extend the maturity of the Promissory Note referred beyond the
maturity date stated therein.




g.

Interest Limitations.  It is the intention of the parties hereto to comply
strictly with all applicable usury and similar laws; and, accordingly, in no
event and upon no contingency shall the Lender ever be entitled to receive,
collect, or apply as interest any interest, fees, charges or other payments
equivalent to interest, in excess of the Maximum Rate.  In determining if
interest exceeds the Maximum Rate, interest shall be spread over the entire
contracted for term of the Loan.  Any provision hereof, or





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







of any other agreement executed by Borrower that would otherwise operate to
bind, obligate or compel Borrower to pay interest in excess of such Maximum Rate
or fees in excess of the maximum lawful amount shall be construed to require the
payment of the Maximum Rate or amount only.  The provisions of this Section
shall be given precedence over any other provisions contained herein or in any
other agreement applicable to the Loan that is in conflict with the provisions
of this Section.




h.

Indemnification.  Notwithstanding anything to the contrary contained herein,
Borrower shall indemnify, defend and hold Lender and its successors and assigns
harmless from and against any and all claims, demands, suits, losses, damages,
assessments, fines, penalties, costs or other expenses (including reasonable
attorneys’ fees and court costs) arising from or in any way related to the
following and items or matters related to or arising from the Property; (i)
actual or threatened damage to the environment, (ii) agency costs of
investigation, personal injury or death, or property damage, due to a release or
alleged release of hazardous materials, arising from Borrower’s business
operations or in the surface or ground water arising from Borrower’s business
operations, or (iii) gaseous emissions arising from Borrower’s business
operations or (iv) any other condition existing or arising from Borrower’s
business operations resulting from the use or existence of hazardous materials,
whether such claim proves to be true or false; provided that the foregoing
indemnity shall not be applicable to any conditions or matters (a) arising or
resulting from the gross negligence or willful misconduct of Lender or its
agents, contractors, successors or assigns or (b) first existing or occurring
after the date on which the lien of the Deed of Trust is foreclosed or a
conveyance in lieu of such foreclosure is effective, or the date on which
Lender, its agents or any receiver appointed thereby otherwise obtains
possession of the Property.  Borrower further agrees that such indemnity
obligations shall include, but are not limited to, liability for damages
resulting from the personal injury or death of an employee of Borrower,
regardless of whether Borrower has paid the employee under the workmen’s
compensation laws of any state or other similar federal or state legislation for
the protection of employees.  The term “property damage” as used in this Section
includes, but is not limited to, damage to any real or personal property of
Borrower, the Lender, and of any third parties.  Borrower shall not indemnify
Lender for Lender's sole negligence, gross negligence or willful misconduct.
 The obligations of Borrower under this Section shall survive the repayment of
the Loan.




i.

Sale of Loan.  Lender may, at Lender’s sole cost and expense, sell, transfer, or
assign all or any portion of the Loan and the Loan Documents or grant
participations in the Loan or in the Loan Documents.  Lender may forward to each
current and prospective purchaser, transferee, assignee, and participant
documents and information relating to the Loan, Borrower and the Property,
whether furnished by Borrower or otherwise, as Lender determines necessary or
desirable.    








{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







j.

Successors and Assigns.  In this Agreement wherever one of the parties hereto is
named or referred to, the heirs, legal representatives, successors and assigns
of such party will be included and all covenants and agreements contained in
this Agreement by or on behalf of Borrower or by or on behalf of Lender will
bind and inure to the benefit of their respective heirs, legal representatives,
successors and assigns, whether so expressed or not.  Notwithstanding the
foregoing, Borrower will have no right to assign its rights hereunder or the
proceeds of the Loan without the prior written consent of Lender.   Lender shall
have the right to assign or pledge any portion of this Agreement and/or the
Loan.  In the event of such an assignment or pledge, Borrower shall agree to
such modifications to this Agreement as will facilitate such assignment or
pledge, provided that such modifications will not expand or alter Borrower’s
obligations or liabilities or limit or reduce Borrower’s rights or benefits
under the Loan Documents.  It is understood that any assignment or pledge by
Lender will not result in additional expense to Borrower.  Additionally, Lender
shall have the right to disseminate (subject to a customary confidentiality
agreement signed by the recipient party for the benefit of both Lender and
Borrower) any information it has pertaining to the Loan, including without
limitation, complete and current credit information on Borrower and Tenants.  




k.

Loan Commitment Satisfied.  Borrower and Lender agree that the obligations of
Lender under any loan commitment providing for the extension of credit to
Borrower with respect to the Property are satisfied by Lender’s execution and
delivery of the Loan Documents. This Agreement supersedes any loan commitment
letter.  




l.

Notices to Borrower.  Any notices to Borrower given hereunder shall be in
writing and shall be given in accordance with Section 5.11 of the Deed of Trust.




m.

JUDICIAL PROCEEDINGS; WAIVER OF JURY.  BORROWER AND LENDER ACKNOWLEDGE AND AGREE
THAT (a) ANY SUIT, ACTION, OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT
OR INSTITUTED BY BORROWER OR LENDER OR ANY SUCCESSOR OR ASSIGNEE OF BORROWER OR
LENDER, ON OR WITH RESPECT TO THE LOAN, THIS AGREEMENT, THE PROMISSORY NOTE, ANY
OF THE OTHER LOAN DOCUMENTS, THE COLLATERAL OR THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THERETO SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY, AND
EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY; (b) EACH WAIVES ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION, OR PROCEEDING, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES AND REASONABLE ATTORNEY FEES; AND (c) THIS SECTION
IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND THE PROMISSORY NOTE, AND
LENDER WOULD NOT EXTEND CREDIT IF THE WAIVERS SET FORTH IN THIS SECTION





{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------







WERE NOT A PART OF THIS AGREEMENT AND THE PROMISSORY NOTE.




n.

FINAL AGREEMENT.  THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




o.

Counterpart Execution.   This Agreement may be signed in multiple counterparts,
all of which taken together shall constitute a single document.




(End of Page – Signature Page, Schedule and Exhibits Follow)

(Loan Agreement Signature Page - Lender)







IN WITNESS WHEREOF, Lender has caused this Loan Agreement to be duly executed as
of the date first above written.







LENDER:




SOUTHSIDE BANK










By: ______________________________

Alex S. Hammond, Senior Vice President



























































{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------

















































(Loan Agreement Signature Page - Borrower)




IN WITNESS WHEREOF, Borrower has caused this Loan Agreement to be duly executed
as of the date first above written.




HARTMAN RICHARSON TECH CENTER, LLC,

a Texas limited liability company




By:

Hartman Income REIT Management, Inc.,

a Texas corporation, its Manager







By:

Name:

Allen R. Hartman

Its:

President








{A17/04114/0107/W1540274.1 }

Loan Agreement







--------------------------------------------------------------------------------










SCHEDULE I

(Organization Chart)







[exhibit101loanagreement2.gif] [exhibit101loanagreement2.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 25




--------------------------------------------------------------------------------













EXHIBIT “A”




(Land)













[exhibit101loanagreement4.gif] [exhibit101loanagreement4.gif]






























































{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 26




--------------------------------------------------------------------------------



















EXHIBIT “B”




(Initial Rent Roll)
















See Attached














{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 27




--------------------------------------------------------------------------------













[exhibit101loanagreement6.gif] [exhibit101loanagreement6.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 28




--------------------------------------------------------------------------------










[exhibit101loanagreement8.gif] [exhibit101loanagreement8.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 29




--------------------------------------------------------------------------------










[exhibit101loanagreement10.gif] [exhibit101loanagreement10.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 30




--------------------------------------------------------------------------------














{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 31




--------------------------------------------------------------------------------







[exhibit101loanagreement12.gif] [exhibit101loanagreement12.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 32




--------------------------------------------------------------------------------







 





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 33




--------------------------------------------------------------------------------







[exhibit101loanagreement14.gif] [exhibit101loanagreement14.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 34




--------------------------------------------------------------------------------







 





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 35




--------------------------------------------------------------------------------







[exhibit101loanagreement16.gif] [exhibit101loanagreement16.gif] 





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 36




--------------------------------------------------------------------------------







[exhibit101loanagreement18.gif] [exhibit101loanagreement18.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 37




--------------------------------------------------------------------------------







[exhibit101loanagreement20.gif] [exhibit101loanagreement20.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 38




--------------------------------------------------------------------------------










EXHIBIT “C”




(Certificate of Insurance)






















(See Attached)





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 39




--------------------------------------------------------------------------------










[exhibit101loanagreement22.gif] [exhibit101loanagreement22.gif]








{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 40




--------------------------------------------------------------------------------










[exhibit101loanagreement24.gif] [exhibit101loanagreement24.gif]








{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 41




--------------------------------------------------------------------------------










[exhibit101loanagreement26.gif] [exhibit101loanagreement26.gif]








{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 42




--------------------------------------------------------------------------------










[exhibit101loanagreement28.gif] [exhibit101loanagreement28.gif]











{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 43




--------------------------------------------------------------------------------













EXHIBIT “D”




(Lender’s Approved Form Subordination, Non-Disturbance and Attornment Agreement)







SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT




THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this "Agreement"),
made as of the ____ day of ________________________, by and between
_____________________________, whose mailing address is ________________________
("Tenant"), and Southside Bank, whose mailing address is P. O. Box 1079, Tyler,
Texas 75710 ("Lender").




W I T N E S S E T H:




WHEREAS, by Lease dated _________ (as amended, the "Lease"),
_________________________ or its predecessor in title ("Landlord") leased and
rented to Tenant certain premises described as Suite No. _____ in the office
building located at _____ North Plano Road, Richardson, Dallas County, Texas
(the “Property”); and




WHEREAS, it is contemplated that Lender will be the holder of a Promissory Note
secured by a deed of trust, security interest and other liens against the
Property (the “Mortgage”).




NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Tenant and Lender hereby agree as follows:




1.

Tenant subordinates all of its right, title and interest in and to the Property,
the Lease and the leased premises to the liens of the Mortgage, and to all
renewals, extensions, modifications or replacements thereof.




2.

Provided, so long as Tenant is not in default in the payment of rent or in the
performance of any of the other terms, covenants and conditions of the Lease, in
any case beyond the expiration of all applicable grace, notice and cure periods,
Tenant’s right to possession of the leased premises shall not be affected or
disturbed by Lender in the exercise of any of its rights under the Mortgage or
the notes secured thereby, and any sale of the Property pursuant to the exercise
of any rights and remedies under the Mortgage or otherwise shall be made subject
to Tenant’s right of possession under the Lease.




3.

If Lender forecloses the lien of the Mortgage or accepts a conveyance in lieu of
foreclosure, Tenant shall attorn to Lender or any purchaser of the leased
premises and the Lease shall continue in accordance with its terms between
Tenant and Lender or such other purchaser, as applicable.  The foregoing
provisions shall be self-operative; however, Tenant agrees to execute and
deliver to Lender or to any person to whom Tenant herein agrees to attorn, such
other appropriate instruments as either shall request in order to effectuate
such provisions.








{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 44




--------------------------------------------------------------------------------







4.

If any Lender or any purchaser at foreclosure of the Mortgage succeeds to the
interest of Landlord under the Lease, such purchaser shall be bound to Tenant
under all of the terms, covenants, and conditions of the Lease for the period of
the purchaser’s ownership of the leased premises; provided, however, the
purchaser shall not be (a) liable for any act or omission of the Landlord or any
prior landlord; (b) subject to any offsets or defenses that Tenant may have
against Landlord or any prior landlord; (c) bound by any rent that Tenant may
have paid or prepaid for more than the current month to Landlord or any prior
landlord; (d) bound by any agreement between Landlord and Tenant to which Lender
has not previously consented in writing; (e) obligated to perform, or pay for,
the construction of any improvements required under the Lease; (f) obligated to
pay any broker’s fees or commissions; (g) obligated to make any payments to, or
for the benefit of, Tenant in the nature of a tenant improvement allowance or
leasing incentive; or (h) responsible for any security deposit unless actually
received.    




5.

Tenant agrees that no modifications or alterations to the Lease that materially
increase the obligations of Landlord, or materially reduce or impair the rights
of Landlord, shall be binding on Lender unless approved in writing by Lender.




6.

Tenant agrees that it will notify Lender in writing, by certified mail, of any
default by Landlord under the Lease and shall not cancel or terminate the Lease
without allowing Lender at least 30 days after Lender’s receipt of such notice
(or such longer period as may be applicable under the terms of the Lease) within
which to cure said default, without any obligation to so.  If any default by
Landlord is cured within the time period described above, Tenant shall have no
right to cancel or terminate the Lease by virtue of said default.  




7.

If Lender demands that rents and other sums payable by Tenant under the Lease be
paid to Lender, Tenant shall comply with such demand, and if Tenant fails to
comply, Tenant shall be in default under the Lease.




8.

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors and assigns.




9.

This Agreement may be signed in multiple counterparts.







(End of Page – Signature Page, Acknowledgements and Exhibit Follow)












































{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 45




--------------------------------------------------------------------------------










EXECUTED as of the date and year first above written.










TENANT:




_________________________________







By: ______________________________




Name: ___________________________




Title: ____________________________







LENDER:




SOUTHSIDE BANK







By:

_______________________________




Name:

_______________________________




Title:

_______________________________










CONSENT




The undersigned hereby consents to, and approves, the foregoing Subordination,
Non-Disturbance and Attornment Agreement.







HARTMAN RICHARDSON TECH CENTER, LLC







By: _______________________________




Name: ____________________________




Title: _____________________________




















{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 46




--------------------------------------------------------------------------------










EXHIBIT “E”




(Form of Semi-Annual Certificate of Compliance)




[exhibit101loanagreement30.gif] [exhibit101loanagreement30.gif]





{A17/04114/0107/W1540274.1 }

Loan Agreement

Page 47


